                  Case 20-50776-KBO     Doc 53    Filed 01/15/21     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

Zohar III, Corp., et al.,1                              Case No. 18-10512 (KBO)

                         Debtors.                       Jointly Administered


MBIA INSURANCE CORPORATION,
                                                        Adversary No. 20-50776 (KBO)
                         Plaintiff,
                                                        Related to Adv. Docket Nos. 2, 24,
                  -against-                             25, 26, 46, and 50

LYNN TILTON;
PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VIII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PATRIARCH PARTNERS AGENCY
SERVICES, LLC;
PATRIARCH PARTNERS MANAGEMENT
GROUP, LLC;
OCTALUNA LLC; OCTALUNA II LLC;
ARK II CLO 2001-1, LLC;
ARK INVESTMENT PARTNERS II, LP;
LD INVESTMENTS, LLC;
ZOHAR HOLDING, LLC; and
ZOHAR HOLDINGS, LLC,

                         Defendants.


                              NOTICE OF COMPLETION OF BRIEFING




1
  The “Debtors,” and, where applicable, the last four digits of their taxpayer identification
number are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO
2003-1, Corp. (3724), Zohar III, Limited (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar
II”) (8297), and Zohar CDO 2003-1, Limited (together with Zohar II and Zohar III, the “Zohar
Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York,
NY 10036.


57772/0001-22046349v1
                  Case 20-50776-KBO       Doc 53     Filed 01/15/21   Page 2 of 3




        PLEASE TAKE NOTICE that briefing on the Motion to Dismiss [Adv. Docket No. 24]
(the “Motion”) filed by defendants Lynn Tilton; Patriarch Partners, LLC; Patriarch Partners VIII,
LLC; Patriarch Partners XIV, LLC; Patriarch Partners XV, LLC; Patriarch Partners Agency
Services, LLC; Patriarch Partners Management Group, LLC; Octaluna, LLC; Octaluna II, LLC;
Ark II CLO 2001-1, LLC; Ark Investment Partners II, L.P.; LD Investments, LLC, and Zohar
Holding, LLC (collectively, the “Patriarch Defendants”),2 is complete. The following are
all pleadings relevant to the Motion:

         1.       MBIA Insurance Corporation’s Complaint (Filed July 30, 2020) [Adv. Docket
                  No. 2];

         2.       The Patriarch Defendants’ Motion to Dismiss the Complaint (Filed October 23,
                  2020) [Adv. Docket No. 24];

         3.       The Patriarch Defendants’ Brief in Support of The Patriarch Defendants’ Motion
                  to Dismiss the Complaint (Filed October 23, 2020) [Adv. Docket No. 25];

         4.       The Patriarch Defendants’ Declaration of Theresa Trzaskoma in Support of The
                  Patriarch Defendants’ Motion to Dismiss the Complaint (Filed October 23,
                  2020) [Adv. Docket No. 26];

         5.       MBIA Insurance Corporation’s Brief in Opposition to the Defendants’ Motion to
                  Dismiss the Complaint (Filed December 3, 2020) [Adv. Docket No. 46];

         6.       Defendants’ Reply in Further Support of The Patriarch Defendants’ Motion to
                  Dismiss the Complaint (Filed January 8, 2020) [Adv. Docket No. 50]; and

         7.       Request for Oral Argument (Filed January 15, 2021) [Adv. Docket No. 52].



Dated: January 15, 2021                       COLE SCHOTZ P.C.

                                              By: /s/ Patrick J. Reilley
                                              Norman L. Pernick (No. 2290)
                                              Patrick J. Reilley (No. 4451)
                                              G. David Dean (No. 6403)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117
                                              npernick@coleschotz.com
                                              preilley@coleschotz.com
                                              ddean@coleschotz.com

2
 The Complaint names an entity called Zohar Holdings, LLC as a further defendant, but this
entity is not affiliated with or known by any of the other Patriarch Defendants.

                                                 2
57772/0001-22046349v1
                  Case 20-50776-KBO   Doc 53    Filed 01/15/21   Page 3 of 3




                                         – and –

                                         SHER TREMONTE LLP
                                         Theresa Trzaskoma (Admitted Pro Hac Vice)
                                         Michael Tremonte (Admitted Pro Hac Vice)
                                         90 Broad Street, 23rd Floor
                                         New York, New York 10004
                                         Telephone: (212) 202-2600
                                         Facsimile: (212) 202-4156
                                         ttrzaskoma@shertremonte.com
                                         mtremonte@shertremonte.com

                                         Counsel to Lynn Tilton, Patriarch Partners, LLC,
                                         Patriarch Partners VIII, LLC, Patriarch Partners
                                         XIV, LLC, Patriarch Partners XV, LLC, Patriarch
                                         Partners Agency Services, LLC, Patriarch Partners
                                         Management Group, LLC, Octaluna, LLC,
                                         Octaluna II, LLC, Ark II CLO 2001-1, LLC, Ark
                                         Investment Partners II, L.P., LD Investments, LLC,
                                         and Zohar Holding, LLC.




                                            3
57772/0001-22046349v1
